Holden, P. J.,
delivered the opinion of the court.
The appellant, Sid Long, was convicted on a charge of murder and sentenced to the penitentiary for life; lienee this appeal.
The record shows that on the 25th day of October, 1923, during* the fair being- held in the city of Grenada, D. 0. Sims, Jr., a young man seventeen years of age, was sitting on the front seat of his automobile, parked on one of the principal streets. While he was sitting there, with his hands on the steering wheel of the car, waiting for the return of his brother, who had gone across the public square to purchase groceries, the appellant, Long, armed with a Winchester rifle, approached young Sims, and without warning shot him to death, while he yet sat in the car with his hands upon the wheel. There was no testimony given at the trial to dispute the above state of facts. The defense was insaiiity, and after the testimony, pro and con, had been submitted to the jury on this issue, the insanity plea was rejected by *602the jury, which returned a verdict of guilty as charged and fixed the penalty at life imprisonment.
There are several grounds urged for reversal by counsel for the appellant; the main one relied upon being that the court erred in- compelling the defendant to go to trial without the testimony of his wife, who was then in Arkansas, and who, it is claimed, was a material witness to establish the insanity defense. It is also contended the court erred in overruling appellant’s motion to quash the venire facias, and in granting certain instructions for the state; and, lastly, the appellant urges error on-the part of the lower court in admitting certain evidence which tended to impeach the chasity of appellant’s wife. AVe have carefully considered each and all of the points presented by the appellant for reversal, and we áre convinced there is no substantial merit in any of them. There can be no good purpose to serve in setting out and discussing in detail the questions presented, because the propositions urged are well settled against appellant under the law of this state. Therefore it is our opinion the record contains no reversible error. The judgment of the lower court is affirmed.

Affirmed.